Order entered December 1, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01422-CV
                                   No. 05-15-01423-CV
                                   No. 05-15-01424-CV

                      IN RE EMANUAL DELEON FIELDS, Relator

               Original Proceeding from the 195th Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause No. F-0154898-N, F-0154899-N, F-0154900-N,

                                         ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE